PER CURIAM.
The order denying post-conviction relief, from which this appeal is taken, recites in pertinent part that the court “finds based upon all the pleadings in the case that the Defendant’s motion is without merit .... ”
We reverse and remand with instructions to comply with the alternatives provided by Rule 3.850 as follows:
If the motion and the files and records in the case conclusively show that the prisoner is entitled to no relief, the motion shall be denied without a hearing. In those instances when such denial is not predicated upon the legal insufficiency of the motion on its face, a copy of that portion of the files and records which conclusively shows that the prisoner is entitled to no relief shall be attached to the order. Unless the motion and the files and records of the case conclusively show that the prisoner is entitled to no relief, the court shall cause notice thereof to be served upon the prosecuting attorney of the court, grant a prompt hearing thereon, determine the issues and make findings of fact and conclusions of law with respect thereto.
REVERSED AND REMANDED.
HERSEY, DELL and WALDEN, JJ., concur.